10
11
12
i3
14
15
16
1?
18
19
20
21
22
23
24
25
26
27

28

Eo i
PARR eats

PY LED

ISAPR-& AMID: 56

STRICT COURT
sobre bayRier o BO AGPoKNA

ay | MME DEPUTY

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

January 2019 Grand Jury

UNITED STATES OF AMERICA, . Case No. 18CR0421-BEN
Plaintiff, INDICTMENT
(Superseding)
Vv.

Title 46, U.S.C., Secs. 70503 and
ADRIAN ANDRES CORTEZ-QUINONEZ (1), |70506(b) - Conspiracy to

aka “Andrian Andres Distribute Cocaine on Board a
Quinonez-Cortez,” Vessel; Title 46, U.S.C.,
SEGUNDO MARCIAL | Sec. 70503 - Possession cf
DOMINGUEZ-CAICEDO (2), Cocaine with Intent to Distribute

on Board a Vessel; Title 18,
U.S.C., Sec. 2 - Aiding and
| Abetting

VICTOR GASPAR-CHICHANDE (3),

 

Defendants.

 

 

 

The grand jury charges:
Count 1

Beginning at a date unknown to the grand jury and continuing to on
or about December 31, 2017, on board a vessel subject to the jurisdiction
of the United States, while on the high seas, defendants ADRIAN ANDRES
CORTEZ-QUINONEZ, aka “Andrian Andres Quinonez-Cortez,” SEGUNDO MARCIAL
DOMINGUE4Z-CAICEDO, and VICTOR GASPAR-CHICHANDE, did knowingly and
intentionally conspire together and with each other and with other
persons unknown to the grand jury to distribute 5 kilograms and more of
a mixture and substance containing a detectable amount of cocaine, a

ADFinlv:San Diego
4/3/19

 

 
10
11
iz
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

By:

 

 

Schedule II Controlled Substance; in violation of Title 46, United
States Code, Sections 70503 and 70506(b).
Count 2

On or about December 31, 2017, on board a vessel subject to the
jurisdiction of the United States, while on the high seas, defendants
ADRIAN ANDRES CORTEZ-QUINONEZ, aka “Andrian Andres Quinonez-Cortez,”
SEGUNDO MARCIAL DOMINGUEZ-CAICEDOG, and VICTOR GASPAR-CHICHANDE, did
knowingly and intentionally possess, with intent to distribute,
5 kilograms and more of a mixture and substance containing a detectable
amount of cocaine, a Schedule II Controlled Substance; in violation of
Title 46, United States Code, Section 70503, and Title 18, United States
Code, Section 2.

DATED: April 4, 2019.

A TRUE,BILL:

 

Foreperson

ROBERT S. BREWER, JR.
d States Attorney

  

 

P. NGEVIN MOKHTARI
Assistant U.S. Attorney

 

 
